 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   MIGUEL HUITRON
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                       )   Case No.: 2:10-cr-00162-JAM
                                                     )
11                         Plaintiff,                )   STIPULATION AND ORDER TO
                                                     )   CONTINUE STATUS CONFERENCE
12          vs.                                      )   AND TO EXCLUDE TIME PURSUANT
                                                     )   TO THE SPEEDY TRIAL ACT
13   MIGUEL HUITRON,                                 )
                                                     )
14                         Defendant.                )
                                                     )
15
16
            IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, Heiko Coppola, Assistant United States Attorney, attorney for plaintiff, and
18
     Michael E. Hansen, attorney for defendant Miguel Huitron, that the previously-scheduled status
19
     conference date of January 14, 2020, be vacated and the matter set for status conference on
20
     March 3, 2020, at 9:15 a.m.
21
            This continuance is requested because defense counsel was substituted into the case on
22
     January 10, 2020 and needs time to review discovery received in this case.
23
            The Government concurs with this request.
24
            Further, the parties agree and stipulate the ends of justice served by the granting of such
25
     a continuance outweigh the best interests of the public and the defendants in a speedy trial and
26
     that time within which the trial of this case must be commenced under the Speedy Trial Act
27
     should therefore be excluded under 18 U.S.C. section 3161(h)(7)(B)(iv), corresponding to Local
28



                                                  1
     Stipulation and [Proposed] Order to Continue Status Conference
 1   Code T4 (to allow defense counsel time to prepare), from the date of the parties’ stipulation,
 2   January 10, 2020, to and including March 3, 2020.
 3            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
 4            IT IS SO STIPULATED.
 5   Dated: January 10, 2020                               Respectfully submitted,
 6                                                         /s/ Michael E. Hansen
                                                           MICHAEL E. HANSEN
 7                                                         Attorney for Defendant
                                                           MIGUEL HUITRON
 8
     Dated: January 10, 2020                               McGREGOR SCOTT
 9                                                         United States Attorney
10                                                         By: /s/ Michael E. Hansen for
                                                           HEIKO COPPOLA
11                                                         Assistant U.S. Attorney
                                                           Attorney for Plaintiff
12
13                                                ORDER
14                   The Court, having received, read, and considered the stipulation of the parties,
15   and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
16   order. Based on the stipulation of the parties and the recitation of facts contained therein, the
17   Court finds that it is unreasonable to expect adequate preparation for pretrial proceedings and
18   trial itself within the time limits established in 18 U.S.C. section 3161. In addition, the Court
19   specifically finds that the failure to grant a continuance in this case would deny defense counsel
20   to this stipulation reasonable time necessary for effective preparation, taking into account the
21   exercise of due diligence. The Court finds that the ends of justice to be served by granting the
22   requested continuance outweigh the best interests of the public and the defendants in a speedy
23   trial.
24                   The Court orders that the time from the date of the parties’ stipulation, January
25   10, 2020, to and including March 3, 2020, shall be excluded from computation of time within
26   which the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.
27   section 3161(h)(7)(B)(iv), and Local Code T4 (reasonable time for defense counsel to prepare).
28



                                                  2
     Stipulation and [Proposed] Order to Continue Status Conference
 1   It is further ordered that the January 14, 2020, status conference shall be continued until March
 2   3, 2020, at 9:15 a.m.
 3          IT IS SO ORDERED.
 4
     Dated: 1/10/2020                                     /s/ John A. Mendez_____________
 5
                                                          JOHN A. MENDEZ
 6                                                        United States District Court Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
     Stipulation and [Proposed] Order to Continue Status Conference
